Citation Nr: 1129971	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-15 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2011, a Board videoconference hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the record shows a current diagnosis of hypertension, there is no indication that the Veteran was diagnosed with hypertension during service, and his blood pressure was found to be essentially normal during his May 1996 separation examination (i.e. 138/82).  However, the Veteran's service treatment records show elevated blood pressure readings prior to separation.  In December 1995, blood pressure was found to be 163/87 and 171/70; in July 1996 blood pressure was found to be 172/84 and in August 1996, blood pressure was found to be 166/90.  

Also, the Veteran has alleged that he was actually diagnosed with hypertension by VA treating medical personnel in 1998, only two years after service.  Additionally, both he and his representative have asserted that the hypertension may be related to head trauma he experienced while boxing for three years during service.  In this regard, the Veteran testified during the Board hearing  that he was knocked unconscious during a number of bouts and his May 1996 report of medical history shows that he did experience a concussion in 1979 in San Vito, Italy, secondary to boxing, which lasted one and 1/2 days.  Additionally, the Veteran's representative asserted at the May 2011 Board hearing that the Veteran experienced "concussions and torn dura matter" during service.    

Given the Veteran's current diagnosis of hypertension, his 24 year period of service, his elevated blood pressure readings prior to separation, his allegation that hypertension was diagnosed only two years after separation and the additional allegation that the hypertension may be related to trauma from boxing during service, the Board finds that a VA examination to assess the likely etiology of the current hypertension is necessary prior to final adjudication of the instant claim.

Prior to arranging for the examination, the RO/AMC should obtain any available VA medical records pertaining to treatment and evaluation for hypertension from August 1996 to the present.  In so doing the RO/AMC should clarify with the Veteran whether he was treated at any additional VA facilities aside from Columbia, South Carolina VA Medical Center during that time frame.  Also, the RO/AMC should also attempt to obtain any available records of treatment or evaluation the Veteran has received for hypertension through Tri-Care as the Veteran affirmatively indicated during the May 2011 Board hearing that he was receiving care for hypertension through this source, at a location called "Blue Gulf".  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any available VA medical records pertaining to treatment and evaluation of the Veteran for hypertension from August 1996 to the present.  In so doing, the RO/AMC should clarify with the Veteran whether he was treated for hypertension during this time frame at any additional VA facilities aside from the Columbia, South Carolina VA Medical Center.  The RO/AMC should also attempt to obtain any available records of treatment or evaluation the Veteran has received for hypertension through Tri-Care, to include at a location called "Blue Gulf."

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of his current hypertension.  The Veteran's claims file, to include the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether the Veteran's current hypertension is at least as likely as not (i.e. a 50% chance or greater) related to his military service, to include any trauma from boxing incurred therein.  The examiner should explain the rationale for the opinion given.   

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


